
	
		II
		110th CONGRESS
		1st Session
		S. 295
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 16, 2007
			Ms. Landrieu (for
			 herself, Mr. Cochran,
			 Mr. Levin, Mr.
			 Voinovich, Mr. Durbin, and
			 Mr. Schumer) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To establish a servitude and emancipation
		  archival research clearinghouse in the National Archives.
	
	
		1.Short titleThis Act may be cited as the
			 Servitude and Emancipation Archival
			 Research ClearingHouse Act or the SEARCH
			 Act.
		2.Establishment of National Archives database
			 of historic records regarding servitude and emancipation
			(a)In generalThe Archivist of the United States shall
			 establish, as a part of the National Archives, a national database consisting
			 of historic records of servitude and emancipation in the United States to
			 assist African Americans in researching their genealogy.
			(b)MaintenanceThe database shall be maintained by the
			 National Historical Publications and Records Commission.
			(c)Authorization of
			 appropriationsThere are
			 authorized to be appropriated—
				(1)$5,000,000 to establish the database;
			 and
				(2)$5,000,000 to provide grants to States and
			 colleges and universities to preserve local records of servitude and
			 emancipation.
				
